DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A, claims 27 and 28-35 in the reply filed on 2/10/2022 is acknowledged.  The traversal is on the grounds that Group B dependent claims should also be examined with elected Group A as said claims share a special technical feature.  This is not found persuasive as Applicant cites claim B elements, such as propulsion rods and a hydraulic system, that are not found in the group A base claim, thus these features cannot be regarded as “shared”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

s 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grichar et al. (“Grichar”)(US 2006/0016768).
Grichar (fig. 7-9) teaches a mining screen comprising
(re: claim 27) at least one propulsion element (near 161, 180) associated with at least one screening structure (near 117, 147, 155, 177, 178), wherein the mining screen is able to perform at least one vibration regime due a means of excitation (para. 54 teaching vibration motion produced by vibrator 121, 124 to screen material thru screen deck near 117, 147), wherein the vibration regime promotes the screening of a material moving through the mining screen (Id.), wherein:
 the screening structure comprises at least one panel screen (117) provided with a plurality of apertures (147) capable of screening the material moving through the mining screen (para. 154); 
the means of excitation are arranged in the propulsion element (fig. 8 showing vibration means 124 within propulsion element 180); 
the propulsion element and the panel screen are manufactured from a first material, the first material comprising a composite material (para. 57);
(re: claim 28) wherein the screening structure comprises
at least one support structure (near 177, 178) associated with the panel screen, wherein the support structure is associated with the propulsion element (fig. 8, 9 showing screen support frame connected with propulsion element);
(re: claim 29) wherein the first material comprises at least one of: carbon fiber, glass fiber, kevlar, graphene, aluminum fiber (para. 16, 67);
(re: claim 30) wherein the propulsion element (140) and the support structure (195) of the panel screen are manufactured from a composition formed by the first material and a second material, wherein the second material comprises a composition formed by at least one of: glass fiber, kevlar, graphene, carbon fiber, and aluminum fiber (Id. teaching that composite .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al. (“Grichar”)(US 2006/0016768) in view of Pan et al. (“Pan”) (US 10,894,846) and legal precedent.
Grichar as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 31) wherein at least 90% of at least one of the propulsion element and the support structure of the panel screen are manufactured from the first material;
(re: claim 32) wherein the panel screen is formed by at least the first material and a polymeric material, so that the first material acts as an insert to a coating of polymeric material, wherein at least 80% of the panel screen is manufactured from the polymeric material;
(re: claim 33) wherein the apertures of the panel screen are of varying dimension, wherein each aperture defines an area for the passage of the material, so that the area of the apertures of the panel screen are altered due an excitation signal the excitation signal configured as at least one of an electrical signal, a piezoelectric signal and a temperature signal;

(re: claim 35) wherein the dimension of the apertures of the panel screen ranges from 0.050 mm to 100 mm.
Here, it is noted that Grichar as cited above already teaches a variety of composite materials may be utilized for the screen elements and is merely silent on the relative percentage of materials used as well as the screen opening sizes (see e.g., para. 16, 67 teaching that composite may include a reinforcing part within a matrix of fiberglass or plastic).
Pan further teaches that it is well-known to construct composite materials from shape memory alloy that have properties that can be adjusted via a piezoelectric stimulus as these type of materials allow easier adjustment “on-demand” without changing the overall environment of the materials (col. 1).
Indeed, the claimed features relating to the type and relative percentages of composite material used and the specific screen aperture sizes can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened controls variations in the specific device dimensions and/or features. Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 28, 2022